Citation Nr: 1223613	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized emergency medical expenses incurred at Palms West Hospital during the period January 26, 2010, through January 29, 2010. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the Fee Basis Unit of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, that denied a claim by Palms West Hospital requesting payment for emergency medical treatment provided to the Veteran during the period January 26, 2010 through January 29, 2010.  The services provided had not been pre-authorized by the VAMC.

The Veteran requested a hearing before the Board, and he was duly scheduled to testify in a hearing at the VAMC ("Travel Board" hearing) in May 2012.  The Veteran failed to appear at that hearing; he did not show good cause for his failure to appear and has not requested that the hearing be rescheduled.  His request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  Specifically, VA amended 38 C.F.R. §§ 17.001, 17.002, 17.004 and 17.005 to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances.    
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted in the Introduction, the Statute and Regulations pertaining to reimbursement for unauthorized emergency medical treatment have been amended during the course of the appeal.  The amended Statute is worded in such a way that payment may be considered in the Veteran's case.  

The VAMC Fee Basis Unit cited three specific reasons for denying payment or reimbursement: (1) the claim was not timely filed within 90 days of the service provided; (2) VA facilities were available; and, (3) the Veteran had insurance in the form of Medicare Parts A and B.

The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).   

In regard to the question of availability of VA facilities, the Veteran asserts that he had requested transfer to the VAMC but the VAMC informed Palms West Hospital that no VA bed space was available at the time.  Documentation from Palms West Hospital states "family requests transfer to VA" but does not show what coordination, if any, was made.  On remand, the VAMC Fee Basis Unit should contact Palms West and request any telephone records that document a timely attempt to transfer the Veteran to the VAMC during the period billed.

Whether the Veteran would actually receive payment or reimbursement under the amended Statute requires comparison of the claimed medical charges against the Medicare explanation of benefits (EOB) to determine the exact amount of VA's potential responsibility as secondary payer.  (For instance, any payment the Veteran seeks to recover that constitutes a copayment would not be permitted under the amended statute.)  Because the EOB is not included in the file, remand is required to enable the VAMC Fee Basis Unit to procure the EOB(s) and determine the amount of patient share, if any, for which VA may be responsible under the amended Statute.

Accordingly, the case is REMANDED for the following action:

1.   The VAMC Fee Processing Center should contact Palms West and request any documentation regarding an attempt to transfer the Veteran from Palms West to a VA medical facility during the period billed.

2.  The VAMC Fee Processing Center should also obtain the necessary hospital billing/payment documents and the Medicare EOB(s) to determine how much, if any, patient share is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725.  

3.  Then, the claim should be readjudicated under the amended 38 U.S.C.A. § 1725.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


